Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 1 of 44 Page ID
                                 #:15874



   1
   2
   3
   4
   5
   6
   7
   8                            UNITED STATES DISTRICT COURT
   9
                           CENTRAL DISTRICT OF CALIFORNIA
  10
  11   MARY AMADOR, et al.,                   Case No. CV 10-01649 SVW (JEMx)

  12              Plaintiffs,                 [Honorable Stephen V. Wilson]
  13                                          [PROPOSED] FINAL APPROVAL
            vs.                               ORDER; EXHIBITS
  14
  15   SHERIFF LEROY D. BACA, et al.,         Date:      July 20, 2020
                                              Time:      1:30 P.M.
  16                                          Place:     Courtroom 10A__
                  Defendants.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
  29
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 2 of 44 Page ID
                                 #:15875



   1         The Named Plaintiffs/Class Representatives are Mary Amador, Lora
   2   Barranca, Diana Paiz, Diane Vigil, Alisa Battiste, Felice Cholewiak, Evangelina
   3   Madrid, Myeshia Williams, and Nancy Briseño. Plaintiffs are former (or current at
   4   the time of the filing of the complaint) inmates of the Los Angeles Sheriff’s
   5   Department’s (“LASD”) women’s jail known as Century Regional Detention
   6   Facility (hereafter “CRDF”). Plaintiffs contended that the LASD routinely
   7   subjected female inmates to highly invasive body cavity inspections, in large
   8   groups (often over 40 women), without individual privacy, and despite the absence
   9   of a penological justification and the ready availability of alternatives, in violation
  10   of the Fourth Amendment. The Court granted summary judgment on liability. See
  11   Dkt. 361. The Defendants are the County of Los Angeles, the Los Angeles County
  12   Sheriff’s Department, former Los Angeles County Sheriff Leroy Baca, and various
  13   individual members of the LASD.
  14         A Fairness Hearing was held on July 20, 2020 to consider: (a) the fairness,
  15   reasonableness, and adequacy of the Settlement; (b) whether a Final Order of
  16   Approval and Settlement should be entered in its current or some modified form;
  17   and (c) the application by Class Counsel for attorneys’ fees and expenses (the “Fee
  18   Motion”). This Order follows that hearing.
  19    I.   PRELIMINARY ISSUES
  20
             While Defendants disputed the validity of Plaintiffs’ allegations, the parties
  21
       agreed to enter into a Settlement Agreement, which the Court preliminarily
  22
       approved on November 7, 2019 (see Dkt. 399). Notice to class members has gone
  23
       out per the Court’s preliminary approval order. The Court now finally approves the
  24
       settlement agreement and ORDERS AS FOLLOWS:
  25
             This Order (the “Final Approval Order”) incorporates by reference the
  26
       definitions in the Settlement Agreement, and all terms defined in that agreement
  27
       shall have the same meanings when used in this Order.
  28
  29
                                                 1
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 3 of 44 Page ID
                                 #:15876



   1         The terms of this Court’s Preliminary Approval Order are incorporated by
   2   reference in this Order.
   3         The Court has jurisdiction over the subject matter of the Lawsuit, the Parties,
   4   and all members of the Class.
   5         The Court reaffirms the class definitions contained in its final class
   6   certification order. (See Dkt. #327.)
   7         The Court also reaffirms the appointment of JND Legal Administration as
   8   the Class Administrator and directs it to distribute the fund as provided by the
   9   terms of this Order.
  10   II.   SETTLEMENT AGREEMENT IS FAIR, ADEQUATE, AND
  11         REASONABLE
  12         The Court hereby finds that the Settlement Agreement (including its exhibits
  13   and attachments) and the settlement contemplated thereby are the product of arm’s
  14   length, good faith settlement negotiations between the Defendants and Class
  15   Counsel.
  16         For the reasons elaborated below, the Settlement Agreement and the
  17   settlement set forth herein are hereby approved and found to be fair, adequate and
  18   reasonable, in the best interest of the Class as a whole, and in satisfaction of Rule
  19   23 of the Federal Rules of Civil Procedure and due process requirements.
  20         The Court hereby finds and concludes that class notice was disseminated to
  21   members of the Classes in accordance with the terms set forth in the Settlement
  22   Agreement, and was in compliance with this Court’s Preliminary Approval Order.
  23   The Court further finds and concludes that the notice fully satisfied Rule 23 of the
  24   Federal Rules of Civil Procedure and the requirements of due process, was the best
  25   notice practicable under the circumstances, and supports the Court’s exercise of
  26   jurisdiction over the Class as contemplated by the Settlement Agreement and this
  27   Order.
  28
  29
                                                2
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 4 of 44 Page ID
                                 #:15877



   1         The Court hereby finally approves the Settlement Agreement and the
   2   settlement contemplated thereby, and finds that the terms constitute, in all respects,
   3   a fair, reasonable, and adequate settlement in accordance with Rule 23 of the
   4   Federal Rules of Civil Procedure, and directs consummation of the settlement
   5   pursuant to the terms and conditions of the Settlement Agreement. The specific
   6   terms are elaborated in the following section.
   7 III.    SETTLEMENT TERMS.
   8         In summary, the settlement’s basic terms, as they relate to Damages Class
   9   Members, are that Defendants will provide payment of a total of Fifty-Three
  10   Million dollars ($53,000,000) equally spread over a three-year period into a Class
  11   Fund. From that amount, the following awards will be made:
  12         a. Incentive awards to the 9 Named Plaintiffs in the amount of $10,000 each
  13            (for a total of $90,000), as set forth in the following chart.
  14        NAME                                                 INCENTIVE AWARD
  15        Mary Amador                                          $10,000
  16        Lora Barranca                                        $10,000
  17        Alisa Battiste                                       $10,000
  18        Nancy Briseño                                        $10,000
  19        Felice (Cholewiak) Vargas                            $10,000
  20        Evangelina Madrid                                    $10,000
  21        Diana Paiz                                           $10,000
  22        Diane Vigil                                          $10,000

  23        Myeshia Williams                                     $10,000
            TOTAL                                                $90,000
  24
  25         b. Payment of the third-party class settlement administration costs to the
  26            chosen class administrator, JND Legal Administration, estimated at $
  27            $672,185.96 inclusive of costs to date plus the estimated cost of in fees
  28            and expenses in connection with curing the deficient claims, paying the
  29
                                                 3
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 5 of 44 Page ID
                                 #:15878



   1           first round of claims, and addressing additional late claims, complaints
   2           for not being included as a valid claimant, and class member inquiries.
   3           See Declaration of Jennifer Keogh, for JND Legal Administration, filed
   4           with the final approval motion. Only an estimate is available at this time
   5           because the processing of class settlement checks in the first of the three
   6           installments has not yet occurred. This figure does not include the cost of
   7           the second and third round distributions, which are estimated at under
   8           $100,000.
   9
            c. Although the cost of class administration exceeded the price fix on the
  10
               bid, that price fix was based on a 35% filing rate, which ultimately
  11
               exceeded 40%. That, along with the extraordinary class interest, which
  12
               increased class inquires, explains why the administration costs are
  13
               somewhat higher than initially estimated.
  14
            d. Litigation costs of $379,839.79 (to be paid in equal installments over
  15
               three years), to be awarded to class counsel, in addition to the awarded
  16
               attorneys’ fee.
  17
            e. An award of $____ (to be paid in equal installments over three years) in
  18
               attorneys’ fees paid to the Client Trust Account of Kaye, McLane,
  19
               Bednarski & Litt. (The settlement agreement provides the amount of fees
  20
               are capped at $17,490,000, which is 33% of the total settlement, but is set
  21
               by the court.)
  22
            f. The remainder of the Class Fund, after payment of the foregoing amounts
  23
               (estimated at over $34 Million if the full $17,490,000 in requested fees is
  24
               awarded or otherwise the difference between the foregoing fees and costs
  25
               and $53 Million) shall be distributed to the class members (including
  26
               Named Plaintiffs/Class Representatives) under the following formula
  27
               (which is contained in ¶¶ 5-13 of the Settlement Agreement), particularly
  28
               ¶ 7.
  29
                                               4
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 6 of 44 Page ID
                                 #:15879



   1                   Time Period                        Points Per Strip Search
   2             3/8/2008 – 6/30/2011                           100

   3             7/1/2011 – 3/31/2013                            90

   4             4/1/2013 – 2/25/2014                            80
   5             2/26/2014 – 1/31/2015                           70
   6
   7
            g. In addition to the foregoing points, there shall be an additional 10-points
   8
               for any Strip Search conducted at a temperature of 70 degrees or less (as
   9
               determined by the analysis of Class Counsel’s thermal comfort and
  10
               statistical experts).
  11
            h. The per-search points are assigned to each Class Member, up to their
  12
               50th search (which cap applies to less than .04% of the total Class and
  13
               ensures that outliers who have outsized claims do not distort the
  14
               meaningfulness of the recovery to the remaining Class Members).
  15
            i. Despite the foregoing formula, no class member who qualifies for
  16
               payment will receive less than a total of $200.
  17
            j. A claiming Class Member’s point total is the sum of all their assigned
  18
               points. The final distribution for each claiming class member will be
  19
               based on the total points for all Class Members who filed claims, divided
  20
               by the number of points assigned to each individual claiming Class
  21
               Member, which will provide a percentage of the remainder of the Class
  22
               Fund due each claimant.
  23
            k. It is anticipated that there will be significant variation in the amounts due
  24
  25           to claiming class members. Because there is a three-year pay-out, class

  26           members at the higher payout end will be paid over multiple years. In

  27           order to provide an equitable three-year distribution, and to reduce

  28           administrative costs, in each given year, each eligible claiming class

  29           member shall receive the same amount, capped by the maximum amount
                                                5
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 7 of 44 Page ID
                                 #:15880



   1            due that person (and in no event less than $200). The objective is to
   2            reduce administrative costs by paying off as many claims as possible in
   3            total. (For example, if there are 30,000 valid claims and $11 Million is
   4            available for general class distribution in the first year; and 10,000 class
   5            members are entitled to $400 or less, another 10,000 are entitled to $401-
   6            $800, and another 10,000 to $801 plus, the first 10,000 would be paid in
   7            full in round one, the next 10,000 would be paid the maximum amount
   8            due them so long as the last 10,000 receive the same amount as the
   9            highest payout in the second 10,000; if there are still funds remaining,
  10            each class members in the third group would receive the same amount up
  11            to their maximum. The process would repeat itself in the next two rounds
  12            of distribution.)
  13         l. Although the original settlement provided that there would be a cy pres
  14            distribution in the event of a low claims rate (and dependent on ultimate
  15            court approval), the claims rate has far exceeded that low claims rate. All
  16            the remaining funds after payment of incentive fees, litigation costs, class
  17            administration costs, and attorneys fees shall be distributed to class
  18            members. There is no reversion and no cy pres payment, except for
  19            uncashed check funds remaining after a second mailing of uncashed
  20            checks from the last round payment. See Settlement Agreement, ¶¶ 54-56
  21            (uncashed funds remaining in the Class Fund one year after the third
  22
                round of payments shall be given as a donation to a Cy Pres Fund to
  23
                organizations agreed upon by the parties and allocated equally among the
  24
                qualifying organizations/ programs).
  25
             m. Checks not cashed in round one or round two shall be added to the class
  26
                fund available for the next round’s distribution.
  27
       IV.   NOTICE
  28
  29
                                                6
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 8 of 44 Page ID
                                 #:15881



   1            As required by the Court in its Preliminary Approval Order: (a) Class and
   2   Settlement Notice were mailed to all potential class members or their
   3   representatives whose addresses could be obtained with reasonable diligence; and
   4   (b) Class Settlement and Notice were published and posted in all CRDF as
   5   provided for in the Settlement Agreement and Preliminary Approval Order.
   6            The Notice given to the class is hereby determined to be fully in compliance
   7   with both the requirements of Rule 23 of the Federal Rules of Civil Procedure and
   8   due process. The Notice given is further found to be the best notice practicable
   9   under the circumstances and therefore, constitutes due and sufficient notice to all
  10   parties.
  11            Due and adequate notice of the proceedings having been given to the Class
  12   and a full opportunity having been offered to the Class to participate in the hearing,
  13   it is hereby determined that all Class Members, except those who have opted out of
  14   the settlement are bound by this Final Order of Approval of Settlement.
  15       V.   CLASS COUNSEL
  16            The Court reaffirms appointment of Barrett S. Litt and Lindsay Battles of
  17   Kaye, McLane, Bednarski & Litt, as Class Counsel. It addresses their request for
  18   attorneys’ fees and costs below. That fee shall be allocated among counsel
  19
       pursuant to the agreement of counsel. See Declaration of Barrett S. Litt (hereafter
  20
       “Litt Dec.”), ¶ 81.
  21
       VI.      APPOINTMENT OF CLASS ADMINISTRATOR
  22
                The Court approves the retention of JND Legal Administration (“JND”) as
  23
       Class Administrator, to administer and to distribute the proceeds of the settlement
  24
       to all eligible Class Members pursuant to the Plan set out in the Settlement
  25
       Agreement (Exhibit A). Exhibit E (the Class Administrator bid) includes the
  26
  27
  28   1
        There are other Litt Declarations referenced in this Order, specifically his declaration in
  29   support of preliminary approval of the settlement (referenced as “Litt Preliminary
                                                    7
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 9 of 44 Page ID
                                 #:15882



   1   qualifications of JND, which establishes to the Court’s satisfaction the
   2   qualifications of JND to act as the Class Administrator.
   3         The Class Administrator shall preserve all written communications from
   4   Class Members in response to the Class and Settlement Notice at least until
   5   December 31, 2023, or pursuant to further order of the Court. All written
   6   communications received by the Class Administrator from Class Members relating
   7   to the Settlement Agreement shall be available at all reasonable times for
   8   inspection and copying by Counsel for the Parties, and copies shall be regularly
   9   provided to Counsel for the Parties.
  10         The Class Administrator shall be compensated from the Class Damages
  11   Fund for its services in connection with notice and administration and for the costs
  12   of giving mailed and published notice, and the other services it perform.
  13 VII.    FACTORS IN ASSESSING FINAL APPROVAL AS APPLIED TO
  14         THIS CASE
  15         The factors for entry of a final approval order have been summarized in
  16   Newberg on Class Actions §13:48 (5th ed.) as generally assessing 1) the amount of
  17   the settlement in light of the potential recovery discounted by the likelihood of
  18   plaintiffs prevailing at trial; 2) the extent to which the parties have engaged in
  19   sufficient discovery to evaluate the merits of the case; 3) the complexity and
  20   potential costs of trial; 4) the number and content of objections; 5) the
  21   recommendations of experienced counsel that settlement is appropriate; and, in
  22   some instances; and 6) the capacity for the defendant to withstand a larger
  23   judgment. The Court addresses each issue in turn.
  24         A.     THE AMOUNT OF THE SETTLEMENT IN LIGHT OF THE POTENTIAL
                    RECOVERY
  25
  26         Plaintiffs addressed this issue in the Preliminary Approval Order

  27   submissions, and provided evidence that the recovery was well above those in

  28
  29   Approval Dec.”) and his declaration in support of the motion for attorneys’ fees
                                                   8
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 10 of 44 Page ID
                                 #:15883



    1   other cases, and specifically was the second largest strip search settlement in the
    2   country, and the largest based on per class member recovery. Based on that
    3   evidence, this settlement qualifies as among the highest ever in the country for
    4   strip searches; is the first successful strip search class action based solely on a
    5   challenge to the manner of search (as opposed to challenging the legality of a
    6   search at all, on which there have been many successful challenges); provides the
    7   largest per class member return of any large strip search case; and comes after
    8   successful strip search class actions have significantly declined.2
    9          Plaintiffs’ counsel recognized that, absent a classwide settlement, this case
  10    could have spread out over several years litigating individual damages claims, and
  11    only a far smaller percentage of the class would likely have come forward to
  12    pursue individual damages in comparison to the number that would file claims.
  13    They also recognized that, absent settlement, it was highly likely that Defendants
  14    would have appealed the grant of summary judgment on liability.
  15           In light of these factors, the amount of the settlement strongly favors final
  16    approval.
  17           B.      The Extent Of The Discovery Conducted
  18           This case was litigated extensively. Plaintiffs conducted extensive discovery,
  19    including documents and database discovery and numerous depositions; litigated
  20
        four class certification motions; and successfully opposed defendants’ summary
  21
        judgment motion and prevailed on their own. They retained numerous experts on a
  22
        whole range of issues, who were key to Plaintiffs’ ultimate success. The case
  23
        spanned over ten years from filing to the instant hearing for final approval. This
  24
        factor favors final approval.
  25
  26
  27    (referenced as “Litt Attorney Fee Dec.”).
        2
          As noted by Prof. Rubenstein in his declaration in support of Plaintiffs’ motion for attorneys’
  28    fees, after the Supreme Court’s decision in Florence v. Bd. of Chosen Freeholders of Cty. of
  29    Burlington, 566 U.S. 318, 352, 132 S. Ct. 1510 (2012), the success of strip search litigation
                                                        9
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 11 of 44 Page ID
                                 #:15884



    1          C.      The Complexity And Potential Costs Of Trial
    2          While liability was established, the Court did not certify the class for general
    3   damages and did not reach statutory damages under Cal. Civil Code § 52.1. Thus, a
    4   complex issue arose regarding the handling of class member damages if the case
    5   did not settle. This factor favors final approval.
    6          D.      The Number And Content Of Claims, Objections and Opt-Outs.
    7          There were seven class member objections (including the late objection of
    8   Natalie Garcia). There were also four non-class member objections, objecting to
    9   the fact that the class period did not cover their time at CRDF when, in their view,
  10    it should have. The merits of these objections are addressed in Section VIII of this
  11    Order.
  12           There were six opt-outs (including the late opt-out of Natalie Garcia), the
  13    only one of which expressed dissatisfaction with the settlement was Natalie
  14    Garcia’s.
  15           There was an exceptionally high claims rate, with 25,528 confirmed timely
  16    claims, and another 9,490 claims of people whose status as class members is being
  17    verified (because their claim information did not fully comport with the LASD
  18
        data). Jennifer Keogh Declaration, ¶30(a). The Class Administrator has instituted a
  19
        process of verification for these “deficient” claims, and estimates that over 50% of
  20
        them are valid claims. That process includes accepting the claims of class members
  21
        who filed a claim under a name that appears only once in the jail data (because of
  22
        the high likelihood that, if they filed a unique claim under a unique name that
  23
        matched jail data and the name did not come from a pre-printed form, it is
  24
        reliable), as well as to check aliases. It also includes obtaining different forms of
  25
        verification that suggest that the claimant is legitimate. The Court approves these
  26
        methods of verifying class member claims presently classified as deficient.
  27
  28    dropped dramatically, making the success of this litigation particularly exceptional. See
  29    Declaration in support of Motion for Attorneys’ Fees (Dkt.413.)
                                                       10
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 12 of 44 Page ID
                                 #:15885



    1         It is expected that over 30,000 out of approximately 94,000 class members
    2   will receive class fund payments. (This process has not been completed by the date
    3   of the hearing on the Final Approval Motion.) The Court directs the Class
    4   Administrator to complete this process.
    5         As previously explained, the claims rate in this case is an exceptional claims
    6   rate of approximately 1/3, possibly higher. To class counsel’s knowledge, this is
    7   the highest percentage claims rate of any large class action in the country. This
    8   attests to both the significance of the issue to class members and their very high
    9   approval of the settlement.
  10          The paucity of objections and opt-outs strongly support the fairness and
  11    adequacy of the settlement. “The negligible number of opt-outs and objections
  12    indicates that the class generally approves of the settlement.” In re Toys R Us-
  13    Delaware, Inc.--Fair & Accurate Credit Transactions Act (FACTA) Litig., 295
  14    F.R.D. 438, 456 (C.D. Cal. 2014) (citing Churchill Village, L.L.C. v. General
  15    Electric, 361 F.3d 566, 577 (9th Cir. 2004)(affirming the approval of a class action
  16    settlement where 90,000 members received notice and 45 objections were
  17    received); Rodriguez v. West Publishing, 563 F.3d 948, 967(9th Cir. 2009) (“The
  18    court had discretion to find a favorable reaction to the settlement among class
  19    members given that, of 376,301 putative class members to whom notice of the
  20    settlement had been sent, 52,000 submitted claims forms and only fifty-four [.014
  21    percent of class members] submitted objections”); Chun–Hoon v. McKee Foods
  22
        Corp., 716 F.Supp.2d 848, 852 (N.D.Cal.2010) (concluding, in a case where “[a]
  23
        total of zero objections and sixteen opt-outs (comprising 4.86% of the class) were
  24
        made from the class of roughly three hundred and twenty-nine (329) members,”
  25
        that the reaction of the class “strongly supports settlement”). Here, the percentage
  26
        of objections is less than .0065% of the class (i.e., less than even the very low
  27
        Rodriguez objection rate), a minuscule number.
  28
  29
                                                  11
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 13 of 44 Page ID
                                 #:15886



    1         Similarly, the low number of opt-outs supports approval. See, e.g., Churchill
    2   Village, supra (approving the district court's approval of settlement where 500
    3   people out of an initial notice pool of 90,000 class members); White v. Experian
    4   Information Solutions, Inc., 2011 WL 13242815, at *8 (C.D. Cal. 2011), rev'd and
    5   remanded, 2013 WL 1715422 (9th Cir. 2013), opinion amended and superseded,
    6   715 F.3d 1157 (9th Cir. 2013) (“Class members' failure to exclude themselves in
    7   large numbers indicates that reaction to the Settlement was generally positive.”).
    8         E.     The Capacity For The Defendant To Withstand A Larger
    9                Judgment.
  10          This was not a factor in this settlement. The Defendants here could
  11    unquestionably withstand a larger judgment. The settlement was driven by an
  12    assessment of the reasonable value of the case, and was not discounted due to
  13    questions regarding the Defendants’ ability to pay. This is a neutral factor
  14    regarding settlement, neither favoring nor disfavoring it.
  15    VIII. THE FEW OBJECTIONS THAT HAVE BEEN FILED ARE NOT
              WELL TAKEN
  16
              There are seven objections to the settlement that have been filed by class
  17
        members (including the late objection of Natalie Garcia). There were also four
  18
        non-class member objections, objecting to the fact that the class period did not
  19
        cover their time at CRDF when, in their view, it should have. The Court rejects
  20
        each of these objections for the reasons stated below.
  21
                     A. Tina Caldwell Objection. (Attached As Ex. E)
  22
              Tina Caldwell objects to the settlement because she believes that she and
  23
        others who were pregnant during the search process should receive “higher fees,”
  24
        and she requests to be heard at the final approval hearing. Ms. Caldwell describes
  25
        her experiences during the searches; how “humiliated” she felt and how
  26
        “inhumane” the searches were; and how she has “flashbacks and nightmares along
  27
        with racing thoughts and anxiety attaches” when she thinks of the searches. As
  28
  29    sympathetic Ms. Caldwell’s description may be, her experiences and feelings are
                                                 12
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 14 of 44 Page ID
                                 #:15887



    1   shared by thousands of class members, and there is no practical way to allocate
    2   settlement funds through an individualized process to assess harm without
    3   substantially reducing the settlement fund to pay the administrative costs of such
    4   assessments.
    5         “Ultimately, the district court's determination [concerning the fairness and
    6   adequacy of a proposed settlement] is nothing more than an amalgam of delicate
    7   balancing, gross approximations and rough justice…. [I]t must not be overlooked
    8   that voluntary conciliation and settlement are the preferred means of dispute
    9   resolution. This is especially true in complex class action litigation.” Officers for
  10    Justice v. Civil Serv. Comm'n of City & Cty. of San Francisco, 688 F.2d 615, 625
  11    (9th Cir. 1982) (internal citation and quotation marks omitted). The current
  12    settlement accomplishes that goal. This conclusion is reinforced by the
  13    overwhelming approval of class members, the high claims rate, and the low
  14    number of objections and opt outs. The rights of those who feel they should receive
  15    higher compensation for individualized reasons are protected because they are
  16    entitled to opt out and proceed separately to seek damages if they so choose.
  17                   B. Mayra Reyes Objection (Attached as Ex. F).
  18          Mayra Reyes objects to the settlement essentially because she is deaf and
  19    was not provided the ability to use ASL (American Sign Language) or other means
  20    of communicating and was not allowed to be handcuffed in front so that she could
  21    sign. As previously explained, such individualized issues could not be addressed
  22    effectively in the context of a classwide settlement. Further, her concern appears to
  23    be more that LASD should be more aware of disability issues – which was not an
  24    issue certified for class treatment in this case and therefore outside the scope of the
  25    settlement – than an objection to the terms of the settlement as such.
  26
                       C. Joyce Lucero Objection (Attached as Ex. G).
  27          Joyce Lucero objects to the settlement on the ground that there was not
  28
        compensation for the fact that she was not provided her crutches or a wheelchair
  29
                                                  13
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 15 of 44 Page ID
                                 #:15888



    1   upon her release from jail although she had a broken leg (essentially a disability
    2   related objection and unrelated to the strip searches), and because she felt the
    3   guards who searched class members were lesbians who should not have been
    4   conducting such searches. Ms. Lucero’s first objection was relates to the release
    5   process, not the strip searches; for reasons previously stated, such individualized
    6   issues could not be addressed effectively in the context of a classwide settlement;
    7   and her concern appears to be more that LASD should be more about the
    8
        uncertified issue of treatment of disabled inmates than an objection to the terms of
    9
        the settlement as such. The objection related to “lesbian women” conducting the
  10
        searches both lacks any foundation (since Ms. Lucero has not
  11
        established how she knows the deputies were lesbian), is beyond the
  12
        scope of the manner of strip search claim in this case, and is legally
  13
  14    invalid under federal and state employment law. See Bostock v. Clayton

  15    Cty., Georgia, __ U.S. __, 2020 WL 3146686 (U.S. June 15, 2020) (Title
  16    VII applies to gay, lesbian and transgender employees); Cal. Govt. Code
  17    § 12940(a) (prohibiting employment discrimination, inter alia, on the
  18    basis of “sex, gender, gender identity, gender expression, …[and] sexual
  19    orientation”).
  20
  21                 D. Monique Hervey Objection (Attached as Ex. H).
  22          Monique Hervey’s objection is to either the size of the attorney’s fee award
  23    requested or the size of the settlement as a whole. She stated, in toto, “This is an
  24    insult to us we are only getting less than [$]500 while the lawyers get millions and
  25    we are the ones who indured [sic] this humiliation the worst kind it's almost like
  26    rape molestation and it's like we aren't worth more than that more money should of
  27    been awarded to us it's just saying how much we really are worth that's nothing to
  28    us it sounds like the lawyers made out more than we did that's bull crap.”
  29
                                                 14
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 16 of 44 Page ID
                                 #:15889



    1         As to the point of only making “$500,” that is inaccurate. Even with the high
    2   claims rate in this case, the mean recovery is in the neighborhood of $1000 per
    3   class member (but with high variation depending on the number of searches and
    4   other factors). As to the attorneys’ fee objection, the Court addresses its conclusion
    5   regarding fees in Section III of this Order. In doing so, the Court has considered all
    6   class member objections.
    7                E. Teri Lynn Van Leuven Objection (Attached as Ex. I).
    8         Teri Lynn Van Leuven’s objection is to the size of the attorneys’ fee award
    9   requested. She states that she objects to the requested 1/3 fee because it is “a bit
  10    steep, or very steep, in light of the $18 Million in case expenses.” As that
  11    statements reflects, this objection conflates the estimated maximum total costs and
  12    attorney’s fees of $18 Million to be separate from the attorney’s fee award rather
  13    than inclusive of it. Thus, because the objection assumes fees and costs of up to
  14    approximately $36 Million rather than $18 Million, it is not well taken.
  15                 F. Lecia Shorter Objection (Attached as Ex. J).
  16          Lecia Shorter (who filed two objections, Docs 393 and 429, one of which
  17    was prior to the November 7, 2019, preliminary approval order) objects to the
  18    settlement on numerous grounds. Ms. Shorter has opted out of the settlement (Dkt.
  19    429) and thus is no longer a class member because “[c]lass members who opt out
  20    of the class at certification or at settlement are no longer considered class
  21    members, and hence Rule 23 does not give them standing to object to the
  22    settlement.” 4 Newberg on Class Actions § 13:23 (5th ed.), 13:23.Standing to
  23    object—Opt-outs. See also, e.g., Jenson v. Continental Financial Corp., 591 F.2d
  24    477, 482 n.7 (8th Cir. 1979) (citing Newberg on Class Actions) (“Opt-outs … are
  25    not members of the class and hence are not entitled to the protection of Rule
  26    23(e).”); Glass v. UBS Financial Services, Inc., 2007 WL 221862, *8 (N.D. Cal.
  27    2007), aff'd, 331 Fed. Appx. 452 (9th Cir. 2009) (putative objector who opted out
  28    of class “is no longer a class member, [and] he has no standing to object”). The
  29
                                                 15
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 17 of 44 Page ID
                                 #:15890



    1   only exception is, where the opt-out can demonstrate “plain legal prejudice,” to her
    2   or him, s/he has standing to object. E.g., Newberg, § 13.23; Rutter & Wilbanks
    3   Corp. v. Shell Oil Co., 55 Fed. Appx. 501, 503 (10th Cir. 2003) (noting rule that
    4   opt-outs could object if they could demonstrate “plain legal prejudice” from
    5   settlement). No such prejudice is asserted here.
    6         Nonetheless, since “the purpose of the fairness hearing is to enable the judge
    7   to learn about problems with the settlement,” objections by opt outs may be
    8   entertained because they can provide insight important to the court’s determination
    9   of the fairness, adequacy and reasonableness of the settlement. Accordingly, the
  10    Court considers the merits of Ms. Shorter’s objections. Newberg, § 13 2.23.
  11          Ms. Shorter’s first objection essentially appears to be that the amount of the
  12    settlement is too small. She argues that the projected settlement recovery is in the
  13    range of $200-$1500, which is “miniscule compared to Class Counsel's
  14    representation that many individual class members could receive six figure
  15    verdicts. Thus, a significant portion of class members will be disadvantaged
  16    because they could obtain significantly more individually than participating in the
  17    class.” (Dkt. 429, p. 3/4-8 of 30.) Ms. Shorter also raises that the complaint sought
  18    statutory damages under Cal. Civil Code §52.1 of $4000 per violation, and the
  19    settlement provides far less than that. (Using herself as an example, Ms. Shorter
  20    asserts that she would receive at least $64,000 and “could well range into six and
  21    possibly seven figures.” Id. at 3/19-23.)
  22
              Ms. Shorter’s objections are not well-taken. Under her analysis, a reasonable
  23
        settlement would have to be in the several hundred million dollar range, a figure
  24
        that is completely unrealistic in a civil rights settlement against a government
  25
        entity. Such a requirement for settlement would have doomed the possibility of a
  26
        settlement; at best, would have required several more years of litigation because
  27
        Defendants would certainly have sought to reverse the summary judgment ruling in
  28
        Plaintiffs’ favor, and at worst, could have resulted in a reversal; and would have
  29
                                                    16
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 18 of 44 Page ID
                                 #:15891



    1   required individual damages proceedings of some sort for those class members
    2   who came forward to seek damages. The Court agrees with Class Counsel that the
    3   number of class members who likely would have participated in such individual
    4   damages efforts is a fraction of the over 30,000 who have made claims, and that a
    5   global settlement was in the interest of the class as a whole. Because 250 class
    6   members could opt out and pursue their own damages without it undermining the
    7   settlement, this protected those class members – such as Ms. Shorter – who wished
    8   to purse a higher recovery in an individual proceeding. (See Declaration of Barrett
    9   S. Litt in support of Motion for Final Approval of Settlement, ¶5.)
  10          Ms. Shorter also purports to speak on behalf of class members who have not
  11    objected, which is improper. Similarly, she purports to speak for Mary Amador.
  12    According to Ms. Shorter, both Ms. Williams and Ms. Amador do not approve of
  13    the settlement or have indicated an intent to opt out. (Dkt. 429 at p.3/27-4/3; 5/1-
  14    21, 18/1-19/3.) The portion of Ms. Shorter’s objection and Declaration where she
  15    purports to speak for or quote class representative Ms. Williams or Ms. Amador
  16    are hearsay and are not being considered by the court because both have filed
  17    claims, and neither has not opted out or objected to the settlement.
  18          Ms. Shorter next objects that the class administrator should calculate points
  19    in advance of any opt out deadline, and that class members have not been advised
  20    that participation in the Settlement may preclude a claim for other related damages
  21    Id., p. 6/1-24. As to the first, because the amount per point is determined based on
  22
        total claims, which (along with objections or opt outs) are due by a set cutoff date
  23
        (standard practice in class action settlements), it is not practicable to know the
  24
        amount per points in advance of the cutoff dates. Due process requires that cutoff
  25
        dates for claims, objections and opt outs be communicated to class members as
  26
        part of the settlement notice, which occurred here. See, e.g., Mullane v. Cent.
  27
        Hanover Bank & Tr. Co., 339 U.S. 306, 314, 70 S. Ct. 652, 657, 94 L. Ed. 865
  28
        (1950) (due process requires “notice reasonably calculated, under all the
  29
                                                 17
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 19 of 44 Page ID
                                 #:15892



    1   circumstances, to apprise interested parties of the pendency of the action and afford
    2   them an opportunity to present their objections”); Phillips Petroleum Co. v. Shutts,
    3   472 U.S. 797, 812, 105 S. Ct. 2965, 2974, 86 L. Ed. 2d 628 (1985) (to comply with
    4   due process, settlement “notice should describe the action and the plaintiffs' rights
    5   in it[, and provide]…. an absent plaintiff … with an opportunity to remove himself
    6   from the class by executing and returning an ‘opt out’ or ‘request for exclusion’
    7   form to the court”). And it would significantly dilute the class fund, increase costs
    8   of administration, and delay class payment, to require a second round of notice
    9   advising class members of the precise amount of their settlement payment (which
  10    would still not be known at that point due to yet undetermined administrative and
  11    attorneys’ fee costs)
  12          As to the failure to apprise class members that participation in the Settlement
  13    may preclude a claim for other related damages, the class notice sent to class
  14    members (and approved by the Court) states, “People who submit claims, object or
  15    do nothing, give up their right to sue the LASD (or its employees) for claims
  16    covered by this case. This means that you will not be able to sue the LASD for
  17    strip searches that occurred when entering or returning to CRDF between March 5,
  18    2008 and January 31, 2015. You are not giving up claims against the LASD
  19    unrelated to this case.” (Dkt. 395-4, p. 77 of 91.) Thus, class members were so
  20    advised.
  21          Ms. Shorter claims that most class members did not receive a copy of the
  22
        settlement agreement and are unaware of its actual terms. (Dkt. 429, p. 8/1-10 of
  23
        20.) However, the class notice accurately summarizes the key settlement terms and
  24
        directs class members to the settlement website for the “complete settlement
  25
        documents in this case, as well as the motion for attorneys’ fees,” and provides a
  26
        phone number to call if the class members has questions. (Dkt. 395-4, p. 77 of 91.)
  27
              Ms. Shorter’s objection included that there should be no cy pres fund, and all
  28
        funds should be distributed to class members. This issue is moot. Since the number
  29
                                                 18
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 20 of 44 Page ID
                                 #:15893



    1   of claims well exceeds 30,000, the provision of the settlement agreement for a cy
    2   pres distribution in the event of a low claims rate is inapplicable.
    3         Ms. Shorter also indicates that class members who want to object or seek
    4   clarification of their rights should be able to consult with independent counsel free
    5   of charge at class counsel’s or defendants’ expense. She cites no authority for this
    6   proposition. To make a claim for appointment of independent counsel, an actual
    7   conflict of interest would have to be demonstrated either between classes or
    8   subclasses. See, e.g., In re Facebook, Inc., IPO Securities and Derivative
    9   Litigation, 312 F.R.D. 332, 345 (S.D. N.Y. 2015) (declining to require
  10    separate counsel for subclasses on the basis that “[c]ounsel is only conflicted if the
  11    subclasses truly conflict” and finding no such conflict between the subclasses). Or
  12    there would have to be a conflict of interest between class counsel and the class,
  13    such as class counsel serving as both class representative and class counsel or
  14    having an overly close relationship with the designated class representative. See 1
  15    Newberg on Class Actions §3:77 (5th ed.)). No conflict exists here, and Ms.
  16    Shorter does not claim to demonstrate one.
  17          Ms. Shorter also objects that the settlement does not address or compensate
  18    for the culture of abuse at CRDF or the mistreatment endured by female inmates.
  19    Plaintiffs sought, and the Court rejected, the claim that abusive treatment by
  20    Sheriff’s deputies was a common issue. Accordingly, any failure to compensate for
  21    such treatment is due to that ruling, and is not a proper basis of objection. In
  22
        addition, Ms. Shorter has not demonstrated that the settlement does not, in practical
  23
        terms, encompass reasonable class compensation for the treatment class members
  24
        experienced from Sheriff’s deputies.
  25
              Ms. Shorter further objects in general terms that the class members’ interests
  26
        were being slighted in terms of damages when compared to the "windfall" that will
  27
        be received by Class Counsel. The fees are addressed in a separate section of this
  28
        Order.
  29
                                                  19
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 21 of 44 Page ID
                                 #:15894



    1         In her pre-approval objection (Dkt. 393), Ms. Shorter says that class notice
    2   should include notice inside CRDF (which the settlement provides for) and in local
    3   newspapers. As to the latter, plaintiffs explained in the preliminary approval
    4   motion that newspaper ads have been of little value in locating class members, and
    5   skip tracing and contact through cell phone and email had been far more
    6   successful. This strategy has been borne out by the fact that the claims rate here
    7   exceeds 1/3, higher than any strip search case of which class counsel is aware.
    8                G. Natalie Garcia Objection/Opt-Out (Attached as Ex. L).
    9         Natalie Garcia both opted out and filed an objection (postmarked June 19,
  10    2020, which was later). Although late, the Court considers the merits of Ms.
  11    Garcia’s objection, which is that the award that she will receive is not
  12    commensurate with her damages; she opted out for the same reason. The Court has
  13    previously explained why it concludes that the settlement is fair and adequate, and
  14    the fact that those class members who wish to do so have the right to opt out, as
  15    Ms. Garcia has done.
  16                 H. 12/23/19 Darla Jones Objection (Attached as Ex. A) – non-class
  17                    member objection that the class period cutoff of January 1,
                        2015 should be extended.
  18
              Darla Jones objects to the settlement because she was strip searched at
  19
        CRDF before the beginning of the class period, and she objects to the fact that the
  20
        settlement does not cover strip searches before March 5, 2008. According to her
  21
        objection, she was strip searched at Twin Towers in 2005 and believes that those
  22
        searches should have been included. However, “[a]s Rule 23 confers the right to
  23
        object upon class members, the Rule itself does not confer standing upon non-class
  24
        members [to object.” § 13:22.Standing to object—Generally, 4 Newberg on Class
  25
        Actions § 13:22 (5th ed.). Rule 23(e)(5) provides that “[a]ny class member may
  26
        object to the proposal if it requires court approval.” See also, e.g., Gould v. Alleco,
  27
        Inc., 883 F.2d 281, 284 (4th Cir. 1989) (“The plain language of Rule 23(e) clearly
  28
        contemplates allowing only class members to object to settlement proposals.”);
  29
                                                  20
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 22 of 44 Page ID
                                 #:15895



    1   Moore v. Verizon Communications Inc., 2013 WL 450365, *4 (N.D. Cal. 2013)
    2   (“[N]on-class members have no standing to object to the settlement of a class
    3   action.”). Ms. Jones is not a class member because the lawsuit, filed March 5,
    4   2010, goes back two years from the date of filing, and her claims arose long before
    5   that. Claims for damages under 42 U.S.C. §1983 are subject to the forum state’s
    6   (here, California's) two-year statute of limitations for personal injury claims. See
    7   Wilson v. Garcia, 471 U.S. 261, 280, 105 S.Ct. 1938, (1985) (§ 1983 claims are
    8   best characterized as personal injury actions, and the statute of limitations is
    9   subject   to    the   forum    state’s   personal   injury   statutes   of   limitation);
  10    Cal.Civ.Proc.Code § 335.1 (an action for personal injury must be brought within
  11    two years). Accordingly, she is not a class member because her claim is outside the
  12    Court established class period. She is also not a class member because the case did
  13    not involve, and the Court did not address, the legality of strip searches at facilities
  14    other than CRDF.
  15                   I. Anika White Objection (Attached as Ex. B); Jessica Vega
  16                      Objection (Attached as Ex. C); Anthonesia Hicks (Attached as
                          Ex. D) – non-class member objections that the class period
  17                      cutoff of January 1, 2015 should be extended.
  18          Anika White objects to the settlement because she was strip searched at
  19    CRDF after the conclusion of the class period (September 2017-July 2018). Jessica
  20    Vega similarly objects to the settlement because she was strip searched at CRDF
  21
        after the conclusion of the class period (December 3. 2015 through 2016). So too
  22
        does Anthonesia Hicks (who believes the end date should be January 31, 2017) All
  23
        three feel that they were subjected to the same or similar practices as were
  24
        involved in the practices found unconstitutional in the court’s summary judgment
  25
        order, albeit after the class period.
  26
              Defendants represented to the Court that, by the end of January 2015, they
  27
        were no longer strip searching in groups in the bus bay; were primarily searching
  28
        through the use of scanners (according to Defendants, 98% of searches were with
  29
                                                   21
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 23 of 44 Page ID
                                 #:15896



    1   scanners; and, where the scanners could not be used, were strip searching with
    2   privacy screens). (See Dkt. 303, pp.. 1-5 of Memorandum in support of Motion for
    3   Summary Judgment). The class period termination was based on these
    4   representations and on the Court’s dismissal of the injunctive relief claim based on
    5   these representations. Plaintiffs’ counsel had no contrary information upon which
    6   to claim widespread strip searches after January 2015 of the type that were
    7   occurring previously. Accordingly, the end of the class period is based on
    8   substantial evidence in the record and this Court’s findings granting summary
    9   judgment on the injunctive relief claim. Since these objectors’ searches post-date
  10    the end of the class period, they are not class members, and, for the reasons
  11    explained regarding Ms. Jones, they lack standing to object.
  12 IX.      LATE CLAIMS AND LATE OPT OUTS.
  13          As indicated previously, the settlement agreement left open the issue of
  14    including in the settlement late claims. Plaintiffs’ counsel have recommended to
  15    the Court that such claims be allowed, given the obstacles some class members
  16    may face in filing claims by the Bar date. The Court concludes that such late
  17    claims, postmarked or received through the hearing date on the final approval
  18    motion of July 20, 2020, should be allowed.
  19
              There was one late opt out request, that of Natalie Garcia. The Court
  20
        concludes that it is appropriate to allow that late opt out since doing so will not
  21
        interfere with the orderly administration of the fund distribution, and has a
  22
        negligible impact since Defendants agree to up to 250 opt outs, and there were only
  23
        six, including Ms. Garcia.
  24
        X.    INCENTIVE AWARDS FOR THE NAMED PLAINTIFFS ARE
  25          APPROPRIATE.
  26          The proposed settlement provides a slight benefit to the class representatives
  27    ($10,000 in addition to their class member formula award). The proposal for
  28    incentive awards was at Class Counsel’s initiative and the proposed incentive
  29
                                                22
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 24 of 44 Page ID
                                 #:15897



    1   awards to each class representative reflects counsel’s assessment of the value of
    2   their contributions to the case, the risk taken by them and the size of the settlement.
    3   No agreements were made with class representatives prior to settlement to seek
    4   incentive awards. (Litt Preliminary Approval Dec., ¶ 7.) No class member objected
    5   to the incentive awards. (Litt Final Approval Dec., ¶ 6.)
    6          While there is a larger than normal number of class representatives, that is
    7   due to Class Counsel’s judgment that there were several categories of class
    8   representatives needed in order to have both those in custody with standing to seek
    9   injunctive relief, and those not in custody in order to have damages class
  10    representatives who were not in custody and therefore not subject to PLRA
  11    restrictions. Further, the Court’s 2016 Rule 23(C)(4) class certification order
  12    required Plaintiffs to add additional class members to represent subclasses specific
  13    to various time periods, as well as a subclass of women who were searched while
  14    menstruating.
  15          Plaintiffs proposal for $10,000 for each of the nine class representatives is
  16    appropriate in light of the factors to be considered in determining the
  17    reasonableness of incentive awards. The Named Plaintiffs either initiated the
  18    lawsuit (Plaintiff Mary Amador), entered the lawsuit while still imprisoned thereby
  19    risking retaliation (Plaintiffs Lora Barranca, Diane Vigil and Diana Paiz) or were
  20    added to the lawsuit to fill potential class representative gaps to account for time
  21    period based classes or subclasses (Plaintiffs Felice Cholewiak, Evangelina
  22
        Madrid, Alisa Battiste, Nancy Briseno and Myeshia Williams). All nine Plaintiffs
  23
        were deposed and responded to discovery requests. All of the Plaintiffs submitted
  24
        declarations disclosing intimate details of their experiences and publicly revealing
  25
        themselves as having spent time in jail, which were used in support of the class
  26
        certification motions, summary judgment motions and motions to amend. The class
  27
        substantially benefited from these class representatives’ efforts, resulting in one of
  28
  29
                                                  23
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 25 of 44 Page ID
                                 #:15898



    1   the largest jail class action settlements ever recorded and the first based exclusively
    2   on an unconstitutional manner of strip search. Litt Preliminary Approval Dec., ¶7.
    3         The requested $10,000 incentive award is well within the range of
    4   reasonable incentive awards. See Staton v. Boeing Co., 327 F.3d 938, 977 (9th Cir.
    5   2003) (identifying factors to consider in evaluating the reasonableness of incentive
    6   awards); Rodriguez v. West Publishing Corp., 563 F.3d 948, 958–59, 2009-1 Trade
    7   Cas. (CCH) ¶ 76614, 60 A.L.R.6th 723 (9th Cir. 2009) (incentive awards are
    8   “intended to compensate class representatives for work done on behalf of the class,
    9   to make up for financial or reputational risk undertaken in bringing the action, and,
  10    sometimes, to recognize their willingness to act as a private attorney general”); In
  11    re: Cathode Ray Tube (CRT) Antitrust Litig., No. 1917, 2016 WL 153265, at *2–3
  12    (N.D. Cal. Jan. 13, 2016). The awards here – totaling $90,00 – represent a very
  13    small proportion (less than .17% ) of the Class Fund, which is also a factor in
  14    evaluating the reasonableness of proposed incentive awards. See, e.g.., id. at *3
  15    (0.196%.of class fund); Hopson v. Hanesbrands Inc., 2009 WL 928133, *10 (N.D.
  16    Cal. 2009) (1.25% of the settlement amount). Numerous cases have approved
  17    incentive awards of $10,000 or more. See, e.g., Cathode Ray Tube (CRT) Antitrust
  18    Litig., supra ($25,000 for each of ten class representatives in $127.45 Million
  19    settlement); Glass v. UBS Fin. Servs., Inc., 2007 WL 221862, at *16 (N.D. Cal.
  20    Jan.26, 2007) (approving payments of $25,000 to each named plaintiff); Van
  21    Vranken v. Atlantic Richfield Co., 901 F.Supp. 294, 299 (N.D. Cal.1995)
  22
        (awarding $50,000 to a lead plaintiff); In re High-Tech Employee Antitrust Litig.,
  23
        No. 11-CV-02509-LHK, 2015 WL 5158730, at *18 (N.D. Cal. Sept. 2, 2015)
  24
        (awarding $120,000 and $80,000 to class representatives in a case that settled for
  25
        $415 million, noting such awards were in line with “megafund” cases, and
  26
        collecting cases); Glass v. UBS Fin. Servs., Inc., No. C-06-4068 MMC, 2007 WL
  27
        221862, at *17 (N.D. Cal. Jan. 26, 2007) aff'd, 331 F. App'x 452 (9th Cir. 2009)
  28
        (approving award of $25,000 for each of four class representative in a six-year case
  29
                                                  24
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 26 of 44 Page ID
                                 #:15899



    1   settling for $45 million where named plaintiffs provided help with informal
    2   discovery, insight into an industry, and “placed something at risk by putting their
    3   names on a complaint against one of the largest brokerage houses in America”);
    4   Chu v. Wells Fargo Investments, LLC, Nos. C 05–4526 MHP, C 06–7924, 2011
    5   WL 672645, *5 (N.D. Cal. Feb. 16, 2011) (awarding $10,000 to two plaintiff
    6   representatives involved in case for five years and $4,000 to three representative
    7   plaintiffs participating in case for two years, from a $6.9 million settlement fund).
    8 XI.     ATTORNEYS’ FEES
    9         Plaintiffs’ counsel requested that they be awarded 33% of the class fund
  10    ($17,490,000) plus costs of $379,839.79. There was no objection to the costs
  11    reimbursement, but there was class member or opt out objection by three class
  12    members – Hervey (objecting in general terms that class members receive “less
  13    than [$]500 while the lawyers get millions,” but not objecting to the specific size of
  14    the requested fee beyond that characterization; Van Leuven (mistakenly objecting
  15    to total costs and attorney’s fees of $18 Million as separate from and in addition to
  16    the requested attorneys’ fee award rather than inclusive of it); Shorter (generally
  17    objecting that the class members’ interests were being slighted in terms of damages
  18    when compared to the "windfall" that will be received by Class Counsel).
  19
                     A. Factors Favoring Settlement
  20          In Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1048–50, 27 (9th Cir. 2002),
  21    the court identified the following factors when selecting a percentage fee award in
  22    a common fund case: (1) the results achieved for the class; (2) the risk of the
  23
        litigation (including complexity of litigation); (3) benefits generated by class
  24
        counsel beyond the settlement fund; (4) the comparison between the proposed fee
  25
        and market rate; and (5) the burdens of the litigation for class counsel (including
  26
        contingency basis, length of litigation, expenses to counsel, and opportunity cost of
  27
        foregone work)). In addition, other courts have identified the additional factors of
  28
        (6) counsel’s skill and experience; (7) the reaction of the class; and (8) comparison
  29
                                                  25
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 27 of 44 Page ID
                                 #:15900



    1   with counsel's lodestar. See, e.g., In re Quintus Sec. Litig., 148 F.Supp.2d 967,
    2   973-74 (N.D.Cal.2001). Before addressing the award that the Court makes, this
    3   Order addresses these factors although not in that precise order.
    4              1.      The Complexity Of The Issues
    5         This was unquestionably a complex case. Class actions are generally one of
    6   the most complex types of litigation. (See Litt Attorney’s Fee Motion Dec.,
    7   §II(C).) See, e.g., Cotton v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977) (“class
    8   action suits have a well-deserved reputation as being most complex,” which is
    9   “attest[ed]” to by the “requirement that counsel for the class be experienced”);
  10    Declaration of William B. Rubenstein, ¶27 (noting that this Court required special
  11    briefing as to the Wal-Mart decision’s impact on the claims and this Court’s
  12    observation that there had been seven “rounds of briefing concerning certifying or
  13    decertifying the proposed class and seven hea[r]ings or status conferences on the
  14    same issue”).
  15          Further, civil rights cases, even if not class actions, are generally considered
  16    complex litigation, a conclusion confirmed by the 1976 legislative history of the
  17    civil rights attorneys’ fee statute (42 U.S.C. §1988), which states, “It is intended
  18    that the amount of fees awarded under S. 2278 (42 U.S.C. §1988) be governed by
  19    the same standards which prevail in other types of equally complex federal
  20    litigation, such as antitrust cases.” S.Rep.No. 94-1011, 1976 U.S.Code Cong. &
  21    Admin. News at 5913. Finally, Monell liability and causation often pose
  22    particularly difficult issues. See, e.g., Bd. of Cty. Comm'rs of Bryan Cty., Okl. v.
  23    Brown, 520 U.S. 397, 117 S. Ct. 1382, 137 L. Ed. 2d 626 (1997), Justice Breyer,
  24    dissenting (Monell “has produced a highly complex body of interpretive law”); see
  25    also Rubenstein Dec. ¶27. Finally, in jail and prison litigation, the Supreme Court
  26
        has left “no doubt” that courts are to be “extremely deferential” to prison
  27
        administrators. See Amador v. Baca, 2017 WL 9472901, at *4 (C.D. Cal. June 7,
  28
        2017) (the Supreme Court has emphasized the “substantial deference that must be
  29
                                                  26
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 28 of 44 Page ID
                                 #:15901



    1   given to prison officials in this [the strip/visual body cavity search] context”). (See
    2   Litt Attorneys’ Fee Dec., §II (D), for elaboration.) (See also Litt Attorneys’ Fee
    3   Dec. §§II(A, B); Rubenstein Dec., ¶27 (noting that §1983 litigation of the type here
    4   “is notoriously complex because of, inter alia, the standards for municipal liability,
    5   the doctrines involving governmental immunities, and the deference given to
    6   prison administrators”).
    7         The issues in this case involved complex and largely uncharted questions of
    8   constitutional law in the jail context where such deference to jail administrators is
    9   required. For many years, strip search litigation had been successful in the context
  10    of strip searching new admittees to the general population without reasonable
  11    suspicion. Beginning with Powell v. Barrett, 541 F.3d 1298 (11th Cir. 2008), some
  12    Courts of Appeal questioned that analysis, resulting in the Supreme Court’s
  13    decision in Florence v. Board of Freeholders of the County of Burlington, 132
  14    S.Ct. 1510, 1516 (2012), which reversed decades of Circuit decisions and
  15    concluded that no reasonable suspicion was necessary to strip search new
  16    admittees to the general population. Class counsel noted the decline in successful
  17    cases after Florence. (Litt Attorneys’ Fee Dec., ¶ 43.) Prof. Rubenstein charted the
  18    change in the number and success of strip search class actions before and after
  19    Florence, (Rubenstein Dec., ¶ 31, 31(a)-(d)), and concluded that “the Florence
  20    case has so significantly impacted strip-search litigation that this settlement stands
  21    out as an absolute milestone.” Id.
  22
              This case asserted that LASD’s policy and practice of strip searches at
  23
        CRDF violated class members’ Fourth Amendment rights because the manner of
  24
        strip search was unreasonable. See Bell v. Wolfish, 441 U.S. 520, 559-560 (1979)
  25
        (reasonableness of strip search assessed based on, inter alia, “the manner in which
  26
        [the search] is conducted” and “the justification for initiating it”). According to
  27
        Plaintiffs’ counsel’s, this is the first and only class action where Plaintiffs prevailed
  28
  29
                                                   27
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 29 of 44 Page ID
                                 #:15902



    1   on a claim in which the sole issue was whether the manner of strip search was
    2   lawful. (See Litt Attorneys’ Fee Dec. §III.)
    3         The fact that this is apparently the sole case to successfully challenge the
    4   manner of strip search on a classwide basis attests to the difficulty and complexity
    5   of the case. Plaintiffs had to demonstrate not only that the practices were
    6   standardized but that they were so unnecessary, intrusive and unrelated to any
    7   legitimate penological objective as to place them beyond the broad discretion of
    8   jail officials. They further had to demonstrate readily available alternatives that
    9   would meet the Jail’s legitimate security needs. For the most part, Plaintiffs were
  10    breaking new ground in their legal arguments. While those arguments were based
  11    on established general principles, the issues were novel, and required substantial
  12    creativity and careful analysis to reach the across the board success obtained. (See
  13    also Rubenstein Dec., ¶¶ 31-32) (successful class strip search litigation has become
  14    far less successful after the Supreme Court’s Florence decision.)
  15          In addition, Plaintiffs had to successfully certify the class. There were four
  16    class certification related motions in this case. The first, filed pre-Florence, was
  17    never ruled on. At the Court’s direction, Plaintiffs again moved for class
  18    certification. The Court granted Rule 23(b)(2) certification but denied 23(b)(3)
  19    certification with permission to refile. Plaintiffs then succeeded in persuading the
  20    Court to grant (b)(3) certification. (See Amador v. Baca, No. CV-10-1649 SVW,
  21    2014 WL 10044904, at *9 (C.D. Cal. Dec. 18, 2014) (the court “was too
  22
        demanding in its previous order. The Ninth Circuit—and respected jurists across
  23
        the country—have energetically endorsed the concept [of issue certification on
  24
        liability]. And such enthusiastic embrace compels reconsideration in this case.”).
  25
        Later, after summary judgment on injunctive relief was granted to Defendants
  26
        because the challenged strip search practices ceased when Defendants installed
  27
        scanners, the Court sua sponte decertified the class, which required Plaintiffs to
  28
        file (ultimately successfully) for a new 23(b)(3)/(c)(4) certification.
  29
                                                  28
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 30 of 44 Page ID
                                 #:15903



    1         Establishing liability based on undisputed facts was also a significant
    2   challenge, and required a full analysis of the relevant LASD documents and many
    3   depositions. Defendants vigorously contested liability and contended they were
    4   entitled to summary judgment. Plaintiffs deposed the key County officials
    5   throughout the chain of command, including a critical 30(b)(6) deposition.
    6         Plaintiffs retained numerous experts on a range of issues, including a
    7   corrections expert, an expert on the social and cultural aspects of menstruation and
    8   its public disclosure, psychological experts on the adverse psychological impact of
    9   Defendants’ strip search practices on the inmates, an expert on acceptable thermal
  10    conditions for normal human activity regarding the frequency and impact of cold
  11    weather conditions during the strip searches, and a statistician regarding LASD
  12    data to identify class members’ search times and cross-tabulated LASD class
  13    member data and weather data for use by the thermal expert.
  14          Counsel also displayed skill in reaching a settlement, the potential for which
  15    the Court initially expressed skepticism. Plaintiffs’ counsel pursued the novel
  16    approach of reaching out to class members and setting up social communication
  17    with potential class members pre-settlement in order to convince Defendants that
  18    the alternative to settlement was to litigate a huge number of individual damages
  19    claims, many of which would have potential for six figure verdicts and substantial
  20    Plaintiffs’ attorneys’ fees, and for which potential Plaintiffs were already
  21    identified. Plaintiffs’ counsel presented detailed projections of the cost to
  22
        Defendants of such a course.
  23
              Plaintiffs also carefully analyzed the summary judgment’s prospects of
  24
        standing up on appeal. There were three in-person mediation sessions with retired
  25
        District Judge George King, plus numerous phone calls with him and with defense
  26
        counsel. Plaintiffs explored a variety of settlement options, including a Ninth
  27
        Circuit or private appeal with high-low options, before settlement was reached.
  28
        (Litt Attorneys’ Fee Dec., ¶¶ 129-132.)
  29
                                                  29
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 31 of 44 Page ID
                                 #:15904



    1         And Plaintiffs’ counsel also provided substantial evidence of their skill,
    2   experience and reputation by reference to other courts’ comments, their standing in
    3   the legal community, their litigation history and other evidence.
    4              2.      The Risks Of Non-Payment Were Substantial
    5         Class counsel faced a substantial risk of non-payment. The risk lay in
    6   establishing that the underlying conduct was illegal and, if so, what the appropriate
    7   remedy was. The fact that this is the only stand-alone manner of strip search class
    8   challenge to date that has been successful attests to the risk, as does the
    9   documented reduction in successful strip search class actions post-Florence. As
  10    Prof. Rubenstein explained at ¶ 27 of his Declaration, the risks included no
  11    antecedent government case, its novelty and complexity, intervening and
  12    potentially harmful Supreme Court precedent on both merits and class issues, and
  13    defendants’ resources, the litigation’s high stakes and high expense.
  14          Achieving class status presented a substantial risk. A minority of class
  15    actions are successful. In this case, the history of the class litigation demonstrates
  16    the risks. Had Plaintiffs not succeeded in their class certification efforts, their
  17    success would have been limited at best to the Named Plaintiffs, and any recovery
  18    would have been modest. Class actions are inherently risky for a variety of reasons
  19    noted previously. Plaintiffs’ counsel state that they were aware of the high risk and
  20    expected that, if successful, it would result in a significant fee enhancement. This
  21    risk was enhanced by this Court’s grant of summary judgment to Defendants on a
  22    Los Angeles County group strip search class action in Solis v. Baca, Case No. CV
  23    06-1135 SCW (CTx) early during this case.
  24               3.      The Result Obtained For The Class
  25          This case was hard fought, as we have already described. The class members
  26    are by definition low income individuals of little means. All work was performed
  27    on a contingent fee basis. The settlement was the result of arm’s length
  28    negotiations entered into only after plaintiffs won summary judgment on liability
  29
                                                 30
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 32 of 44 Page ID
                                 #:15905



    1   and contested class certification. Resolution required extensive settlement efforts.
    2   It served the public interest by “helping to uncover unconstitutional state action so
    3   as to bring our governmental practices further in line with our ideals.” (Rubenstein
    4   Dec., ¶ 29) (last bullet point).
    5          The financial terms of the settlement are very favorable. Only one other strip
    6   search case settled for a comparable amount of money – Young v. County of Cook
    7   (2010) ($55,000 Million for a class of approximately 250,000 class members, in
    8   contrast to the approximately 94,000 class members here). (See Litt Dec. §IV, ¶¶
    9   50-62) (addressing the largest strip search class action settlements). The other
  10    settlements all involved relatively straightforward claims based on the law at the
  11    time – either strip searches upon entry to the general population when the law was
  12    clear that was unconstitutional, differential treatment of similarly situated male and
  13    female inmates (strip searching women but not men) (Young), or strip searching
  14    inmates post-release, i.e., after they had been ordered released from jail (Williams
  15    and Craft).3 In contrast, this case involved unsettled law and, according to class
  16    counsel, achieved the highest per class member recovery of any large strip search
  17    settlement. (See also Rubenstein Dec., ¶29) (exceptional results include significant
  18    monetary relief, 100% of class eligible for award, all cash compensation, ease of
  19
  20
  21    3
          Although there were no Circuit decisions on the post-release strip searches, they were
  22    so obviously unjustified that every court to address the issue had no difficulty finding
        them facially unconstitutional. See, e.g., Barnes v. D.C., 793 F. Supp. 2d 260, 288
  23    (D.D.C. 2011). Mr. Litt was counsel in Barnes, and Defendants there made no effort to
        seek reconsideration of summary judgment after Florence, which makes sense in light of
  24
        the fact that “eight Justices of the Supreme Court agreed that it is an open question
  25    whether it is ‘reasonable to conduct a full strip search of an arrestee whose detention has
        not been reviewed by a judicial officer and who could be held in available facilities apart
  26    from the general population.’ Florence, 566 U.S. at 341.” Shields-Nordness v. Galindo,
  27    No. 18-CV-1426 (PJS/DTS), 2019 WL 1003114, at *9 (D. Minn. Mar. 1, 2019). Post-
        release strip searches were more egregious because a judicial officer had ordered release.
  28
  29
                                                    31
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 33 of 44 Page ID
                                 #:15906



    1   claim process, adversarial litigation with no hint of collusion, changes in LASD
    2   strip search practices and advancing the public interest).
    3                 4.     Benefits Generated Beyond The Settlement Fund.
    4         The litigation also resulted in significant benefits for future women inmates
    5   in LASD custody. First, LASD made numerous changes that were the direct result
    6   of this litigation – including, in 2011, elimination of two lines of women facing
    7   each other while undressed; and in 2013 limiting searches to no more than 24 at a
    8   time, enclosing the bus bay and installing heaters to eliminate cold weather strip
    9   searches, which was the case more often than not before then. LASD completely
  10    ceased strip searching inmates willing to be scanned beginning 2015. This
  11    litigation was a significant factor in that change, as was evidenced by Defendants’
  12    reliance on this change in seeking summary judgment for the current practices.
  13          Finally, it appears the settlement helped spur the Board of Supervisors’
  14    February 2019 motion titled “Building a Gender-Responsive Criminal Justice
  15    System,” which, inter alia, calls for the hiring of “expert consultants on gender
  16    responsive programming” for CRDF and for any future new women’s facility. That
  17    motion followed the Board of Supervisors’ review of the terms of the proposed
  18    settlement.
  19                  5.     The Burdens On, And Effort Expended By, Counsel.
  20          Including the investigation time, and pre-litigation settlement efforts,
  21    counsel litigated this case for what will be over ten years by the time of the final
  22    approval order. A partial list of the work performed (or to be performed) includes:
  23    1)   extensive     investigation   of   the        underlying   circumstances,   including
  24    communicating directly with class members; 2) preparation of the complaint and
  25    amended complaint and extensive legal research related to framing the issues; 3)
  26    the Rule 26 conference and report; 4) extensive litigation defending against
  27    Defendants’ efforts to dismiss the complaint, and to oppose amendments to the
  28    complaint; 5) the entry of a stay and subsequent litigation over the impact of the
  29
                                                      32
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 34 of 44 Page ID
                                 #:15907



    1   Florence decision on this case (including whether it required dismissal of the
    2   case); 6) propounding discovery related to liability, which included extensive
    3   analysis of the relevant documents and at least 15 depositions taken by Defendants
    4   as well as defending Defendants’ depositions of the Named Plaintiffs; 7)
    5   organizing a complex operation to reach out to class members, to obtain
    6   questionnaires and declarations from them, and to maintain contact with them
    7   which information was used extensively in the class and summary judgment
    8   litigation, which included several rounds of oral argument; 8) locating and working
    9   extensively with a variety of experts (described previously) to present detailed
  10    expert declarations/reports for the class and summary judgment litigation; 9)
  11    litigating four motions to certify and decertify the classes; 10) litigating cross
  12    motions for summary judgment which included just in Plaintiffs’ Undisputed Facts
  13    over 300 facts and citations to literally hundreds of different references; 11) after
  14    summary judgment was granted, presentation of a post-summary judgment
  15    litigation plan; 12) hundreds of hours interacting with class members which
  16    included interviews, 240 declarations, questionnaires, letters, and Facebook
  17    outreach; 13).extensive settlement negotiations, which included preparing a 46
  18    page single spaced mediation statement and dozens of hours of in person or
  19    telephonic discussions, in order to reach a settlement in principle; and 14) further
  20    extensive settlement discussions, themselves lasting over one year and involving
  21    countless conferences between Plaintiffs’ and defense counsel, to reach agreement
  22
        on the precise terms of the settlement agreement.
  23
              The total hours devoted to the case through July 2, 2020 is approximately
  24
        9,000 hours. (See Litt Attorney Fee Dec., ¶167); (Litt Dec. ¶ 10). A case of this
  25
        magnitude requires that Class Counsel reject other cases. Class counsel fronted all
  26
        costs and received no compensation through the decade of litigation.
  27
                   6.      Counsel's Skill And Experience
  28
  29
                                                 33
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 35 of 44 Page ID
                                 #:15908



    1         Class Counsel are highly experienced litigators in the fields of civil rights
    2   and class actions. The first set of counsel is Mr. Litt and attorneys in his office. Mr.
    3   Litt is a well-known civil rights lawyer in the Los Angeles area, and has extensive
    4   class action and civil rights experience, as his Declaration and CV attest. He likely
    5   has more civil rights class action experience than any attorney practicing in the
    6   Central District. The attorneys associated with him who worked on the case
    7   (primarily Paul Estuar when he was with Mr. Litt and Lindsay Battles throughout)
    8   are highly experienced class action litigators. Mr. Litt has been named a Super
    9   Lawyer continuously since 2005 and is listed in Best Lawyers In America. Mr.
  10    Litt’s Declaration and CV contain a variety of attestations to his skill, experience
  11    and reputation from judges in this District. See, e.g., Rodriguez et al. v. County of
  12    Los Angeles et al., CV 10-6342-CBM (AJWx) (Mr. Litt “is considered one of the
  13    leading civil rights attorneys in the country”). His CV identifies numerous certified
  14    class actions in which he has been the, or one of the, lead counsel as well as
  15    pending class actions. He has been lead counsel in three of the five largest strip
  16    search settlements in the country. Litt Dec. §IV. Mr. Estuar has been named as a
  17    Super Lawyer continuously from 2012-2020 and worked extensively on class
  18    litigation when he was with Mr. Litt. Ms. Battles has been named as a Super
  19    Lawyer Rising Star continuously from 2012-2019 and a Super Lawyer in 2020, has
  20    worked with Mr. Litt on most of his civil rights class actions since she came to
  21    work with him in 2008, and was critical to this case’s success. (Litt Dec. ¶166.)
  22
        The other set of counsel are Donald W. Cook (continuously named as a Super
  23
        Lawyer from 2016-2020) and attorneys in or associated with his office, Cynthia
  24
        Anderson Barker and Colleen Flynn, all of whom are experienced civil rights
  25
        attorneys. (See Litt Dec. ¶ 67; Sobel Dec. ¶¶51-63.) Plaintiffs’ counsel
  26
        performance in this case, and its successful outcome, attest to their skill level.
  27
                   7.       The Reaction Of The Class
  28
  29
                                                  34
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 36 of 44 Page ID
                                 #:15909



    1         This has been discussed previously regarding the number of objections and
    2   opt outs in assessing the reasonableness of the settlement, and will not be repeated.
    3   In addition to the overwhelmingly favorable class member response based on
    4   objections and opt-outs, an additional indication of the very favorable class
    5   reaction is that 28,000 class members felt so strongly about their experience that
    6   they filled out the “My Experience” tab on the class administrator website to
    7   record how devastating their strip search experience had been. Class Counsel
    8   indicate that they have never seen anything similar in their decades of experience
    9   with jail class actions. (See Litt Dec., ¶4.)
  10                 B. The Court Will Employ the Percentage of the Fund Approach
  11          While the Court has discretion to use either a percentage of the fund or a
  12    lodestar approach, the “the primary basis of the [class] fee award remains the
  13    percentage [of the class fund] method.” Vizcaino v. Microsoft Corp., 290 F.3d
  14    1043, 1050 (9th Cir. 2002); see also, e.g., In re Enron Corp. Securities, Derivative
  15    & ERISA Litigation, 586 F.Supp.2d 732, 748 (S.D.Tex. 2008) (“Most federal
  16    courts use the percentage of the fund approach in awarding attorneys' fees in
  17    common fund classes.”).
  18          The percentage of the fund approach is generally preferred because it most
  19    closely aligns the interests of counsel and the class as compared to the lodestar
  20    method, i.e., class counsel directly benefit from increasing the size of the class
  21    fund and working efficiently. See, e.g., Vizcaino., 290 F.3d at 1050 (“lodestar
  22    method is merely a cross-check on the reasonableness of a percentage figure, and it
  23    is widely recognized that the lodestar method creates incentives for counsel to
  24    expend more hours than may be necessary on litigating a case so as to recover a
  25    reasonable fee, since the lodestar method does not reward early settlement.”)
  26
              Plaintiffs’ counsel seek an award of $17,490,000 (33% of the available fund
  27
        of $53 Million), plus litigation costs of $379,839.79. Given the risks in the case,
  28
        the novelty and complexity of the issues, the highly contested nature of this
  29
                                                   35
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 37 of 44 Page ID
                                 #:15910



    1   litigation throughout, and the exceptional result, the Court finds that 33% is a
    2   reasonable fee (for a total fee exclusive of litigation costs). In addition, the Court
    3   awards a total of $379,839.79 in litigation costs.
    4         Other courts have awarded a 33 1/3% fee specifically in strip search cases.
    5   See, e.g., Bynum v. D.C., 412 F. Supp. 2d 73 (D.D.C. 2006) (awarding 1/3 of $12
    6   Million fund); Young v. Cty. of Cook, No. 06 C 552, 2017 WL 4164238, at *1
    7   (N.D. Ill. Sept. 20, 2017) (noting the 1/3 of the fund attorney fee award in the civil
    8   rights case [which resulted in a multiplier of approximately 3.0, (Litt Fee Dec.
    9   ¶57), and awarding 1/3 in the follow-on insurance litigation].
  10          While the Ninth Circuit has set a benchmark of 25% as a percentage of the
  11    fund (see. e.g., Six Mexican Workers v. Arizona Citrus Growers, 904 F.2d 1301,
  12    1311 (9th Cir.1990), this is an across the board benchmark, which is often adjusted
  13    upward or downward depending upon an assessment of the particular
  14    circumstances and results of the case. “[I]n most common fund cases, the award
  15    exceeds that [25%] benchmark.” In re Omnivision Technologies, Inc., 559 F. Supp.
  16    2d 1036, 1047 (N.D. Cal. 2009). Courts in the Ninth Circuit and other circuits have
  17    frequently awarded a percentage of the fund in the 30—33% range. See, e.g.,
  18    Romero v. Producers Dairy Foods, Inc., 2007 WL 3492841, at *4 (E.D. Cal. Nov.
  19    14, 2007) (“Empirical studies show that, regardless whether the percentage method
  20    or the lodestar method is used, fee awards in class actions average around one-third
  21    of the recovery” citing Newberg (4th Ed.)); In re Activision Sec. Litig., 723 F. Supp.
  22
        1373, 1373 (N.D. Cal. 1989) (“nearly all common fund awards range around
  23
        30%”; “absent extraordinary circumstances that suggest reasons to lower or
  24
        increase the percentage, the rate should be set at 30%”) 723 F.Supp. at 1378.).4
  25
  26    4
         See also, e.g., In re Omnivision Technologies, Inc., 559 F. Supp. 2d 1036, 1046 (N.D.
  27    Cal. 2009) (“This court's review of recent reported cases discloses that nearly all common
        fund awards range around 30%”); Lopez v. Youngblood, 2011 U.S. Dist. LEXIS 99289, at
  28    *12 (E.D. Cal. Sept. 1, 2011) (fees in common fund cases average 32% or 34.64%);
  29    Mauss v. NuVasive, Inc., No. 13CV2005 JM (JLB), 2018 WL 6421623, at *5–10 (S.D.
                                                   36
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 38 of 44 Page ID
                                 #:15911



    1          Multipliers are expected in successful class action litigation. See, e.g., In re
    2   Washington Pub. Power Supply Sys. Sec. Litig., 19 F.3d 1291, 1295 n.2 (9th Cir.
    3   1994)., 19 F.3d at 1299–300 (reversing denial of risk multiplier in class action;
    4   “[i]f this ‘bonus' methodology did not exist, very few lawyers could take on the
    5   representation of a class client given the investment of substantial time, effort, and
    6   money, especially in light of the risks of recovering nothing,” distinguishing
    7   common fund cases from fee shifting awards because the class pays the attorneys
    8   from the common fund); Fischel v. Equitable Life Assur. Soc'y of U.S., 307 F.3d
    9   997, 1008 (9th Cir. 2002) (abuse of discretion to deny multiplier in risky class
  10    action where lodestar is based on non-contingent rates).
  11           In determining an appropriate common fund percentage fee, courts often
  12    conduct a lodestar cross-check as a means to ensure that the ultimate fee awarded
  13    is reasonable (or, said differently, does not constitute a “windfall” to Plaintiffs’
  14    counsel). Percentage awards resulting in a fee in the range of one to four times
  15    the lodestar are common. Vizcaino, 290 F.3d at at 1051 n.6.. Id. (finding a range of
  16    0.6 to 19.6 in a survey of 24 cases, with 83% in the range of 1.0 to 4.0 and 54% in
  17    the 1.5 to 3.0 range, and citing In re Prudential Ins. Co. Am. Sales Practice Litig.
  18    Agent Actions, 148 F.3d 283, 341 (3d Cir. 1998) (“multiples ranging from one to
  19    four are frequently awarded in common fund cases when the lodestar method is
  20    applied.” (quoting 3 Newberg §14.03 at 14–15)). Vizcaino lists 46 cases, the
  21    smallest of which is a $53 Million fund, and the largest of which is a $193 Million
  22
        fund. Of those 46 cases, 30 resulted in a multiplier (eight with a multiplier between
  23
        1.2-1.8, twelve with a multiplier between 2.0-2.5, six with a multiplier between
  24
        3.0-3.6, three with a multiplier between 4.0-6.2, and one with a multiplier of 19.6).
  25
  26    Cal. Dec. 6, 2018) (“District courts in this circuit have routinely awarded fees of one-
  27    third of the common fund or higher after considering the particular facts and
        circumstances of each case”) (citing Beaver v. Tarsadia Hotels,
  28    2017 WL 4310707, at *10 (S.D. Cal. Sept. 28, 2017) (listing Ninth Circuit cases
  29    approving a fee award of one-third the common fund).
                                                     37
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 39 of 44 Page ID
                                 #:15912



    1   Despite the fact these were mostly mega-fund cases over $100 Million, where
    2   percentages of the fund are generally smaller, ten of the cases awarded percentages
    3   of the fund between 30-40%, and ten had multipliers of 3.0 or more. Given the
    4   exceptional results and challenges here, an award at the higher end of the Vizcaino
    5   range is reasonable. See also Anderson v. Nextel Retail Stores, LLC, No. 07-CV-
    6   4480-SVW, 2010 WL 11506729, at *7 (C.D. Cal. June 30, 2010) (Wilson, J.)
    7   (citing Vizcaino, 290 F.3d at 1048–51); (Rubenstein Dec., ¶¶ 1-3, 14 et seq. and
    8   Exhibit C thereto) (citing 100 class fee awards with multipliers over 3). Professor
    9   Rubenstein explains at fn. 64 in his declaration that, in 5 Newberg on Class
  10    Actions, at §15:87, he provides a multiplier “calculator [that] synthesizes reported
  11    case law and, following courts’ approaches, assigns multiplier points based on the
  12    risks counsel took and the results that they achieved,” and that “the principles [he]
  13    set forth in the Newberg treatise years ago would support a multiplier well above
  14    Class Counsel’s proposed multiplier given the presence here of so many of the
  15    many positive factors [he] enumerated there.”
  16          In Vizcaino, objectors challenged the fee of 28% of a settlement fund of
  17    $96,885,000, resulting in a multiplier of 3.65. The District Court found that class
  18    counsel “achieved exceptional results for the class,” including as here pursuing the
  19    case “in the absence of supporting precedents” making the case “extremely risky.”
  20    290 F.3d at 1049. There, like here, the case “generated benefits beyond the cash
  21    settlement fund.” The District Court “found the 28% rate to be at or below the
  22
        market rate.” Ibid. The District Court also “found that counsel's representation of
  23
        the class-on a contingency basis-extended over eleven years, entailed hundreds of
  24
        thousands of dollars of expense, and required counsel to forgo significant other
  25
        work, resulting in a decline in the firm's annual income.” ibid, also true here.
  26
              A comparison to the strip search settlement in Craft v. Cty. of San
  27
        Bernardino, 624 F. Supp. 2d 1113 (C.D. Cal. 2008) (awarding 25% of fund in
  28
        early settlement, resulting in multiplier in excess of 5) Craft resulted in a strip
  29
                                                  38
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 40 of 44 Page ID
                                 #:15913



    1   search settlement of $25.5 Million and a percentage of the fund of 25%. However,
    2   the work required to achieve that result was far less than that required here, as were
    3   the legal obstacles to a favorable resolution (see Litt Dec. ¶56), and the 25% fee
    4   yielded a multiplier of “5.2 times the $1.2 Million lodestar.” 624 F. Supp. 2d at
    5   1123. Craft surveyed class settlements with high multipliers and noted a variety of
    6   percentage of the fund awards where the multiplier was above 5.0. Id. at 1125. See
    7   also, e.g., In re Nat'l Collegiate Athletic Ass'n Athletic Grant-in-Aid Cap Antitrust
    8   Litig., 2017 WL 6040065, at *9 (N.D. Cal. Dec. 6, 2017) (citing class fund cases
    9   with high multipliers; 3.66 multiplier is “well within the range of multipliers
  10    awarded in similar cases”); Steiner v. Am. Broad. Co., 248 Fed.Appx. 780, 783
  11    (9th Cir. 2007) (6.85 multiplier “falls well within the range of multipliers that
  12    courts have allowed”).
  13          Here, the multiplier of a 33% of the fund award is approximately 3.0, which
  14    is well within the range of a reasonable multiplier. Class counsel presented
  15    extensive evidence of the reasonableness of the rates used in calculating the
  16    lodestar, which included rates of $1200 for Mr. Litt and $700 for Ms. Battles, who
  17    were the two primary attorneys who handled the case; there was also extensive
  18    paralegal use. While the $1200 and $700 rates for Mr. Litt and Ms. Battles are on
  19    the high end, they were supported by declarations from two attorneys whom courts
  20    have frequently cited for attorneys’ fee rates in civil rights cases, as well as
  21    supported by extensive evidence from Mr. Litt, who has also been cited by courts
  22
        to support attorneys’ fee awards. This evidence demonstrated that the rates are
  23
        within the range of reasonable fees for complex civil rights litigation. Further,
  24
        Class Counsel’s expertise and skill were manifested in the efficient manner in
  25
        which the case was litigated. (See Litt Attorney’s Fee Declaration, ¶ 57) (total
  26
        attorneys’ hours in this case amounted to approximately 9,000 in comparison to the
  27
        approximately 16,000 spent in the most comparable case – Young v. County of
  28
        Cook.) Based on his declaration, Mr. Litt appears to have handled more strip
  29
                                                 39
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 41 of 44 Page ID
                                 #:15914



    1   search class actions than any attorney in the country, and that expertise, as well as
    2   that of Ms. Battles, who has worked with Mr. Litt on his class actions over the past
    3   12 years, showed in the quality and efficiency of their work in this case.
    4   XII. PAYMENT OF CLASS FUND
    5         Defendants shall cause to be deposited with JND Legal Administration a
    6   total of $17,666,67 within 30 days of the effective date of the settlement, as
    7   defined in the Settlement Agreement. From that amount, JND shall first pay the
    8   Class Administration Fee due to it for work through the first round of checks
    9   distribution, and shall pay 1/3 of the combined total of fees and costs due to Class
  10    Counsel under this Order (the amount of which shall be wired to the Client Trust
  11    Account of Kaye, McLane, Bednarski & Litt). The remainder of the funds shall be
  12    distributed to class members as provided by this Order.
  13          One year following the first year’s distribution, as provided in the previous
  14    paragraph, Defendants shall cause to be deposited with JND Legal Administration
  15    an additional amount of $17,666.66. From that amount, JND shall first pay the
  16    Class Administration Fee due to it for work between the first round of check
  17    distribution and the second round of check distribution, and shall pay 1/3 of the
  18    combined total of fees and costs due to Class Counsel under this Order (the amount
  19
        of which shall be wired to the Client Trust Account of Kaye, McLane, Bednarski
  20
        & Litt). The remainder of the funds shall be distributed to class members as
  21
        provided by this Order.
  22
              One year following the second year’s distribution, as provided in the
  23
        previous paragraph, Defendants shall cause to be deposited with JND Legal
  24
        Administration an additional amount of $17,666.66. From that amount, JND shall
  25
        first pay the Class Administration Fee due to it for work between the second round
  26
        of check distribution and the third round of check distribution, and shall pay 1/3 of
  27
        the combined total of fees and costs due to Class Counsel under this Order (the
  28
        amount of which shall be wired to the Client Trust Account of Kaye, McLane,
  29
                                                 40
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 42 of 44 Page ID
                                 #:15915



    1   Bednarski & Litt).     The remainder of the funds shall be distributed to class
    2   members as provided by this Order.
    3   XIII. GENERAL PROVISIONS
    4         All Class Members except those who timely filed opt-out forms shall be
    5   bound by this Order.
    6         Except as provided by this Order, each party shall bear its own expenses and
    7   attorneys’ fees.
    8         At the conclusion of the third round of Class Distribution, the Class
    9   Administrator shall submit a report to the Court and the parties summarizing the
  10    payments pursuant to the provisions of this Order.
  11    XIV. FINAL RESOLUTION
  12          The Court hereby dismisses this Lawsuit, with prejudice, and without fees or
  13    costs to any party except as otherwise expressly provided by this Order.
  14          Each and every Class Member other than those who have opted out hereby
  15
        unconditionally, fully and finally releases and forever discharges Defendants, their
  16
        agents, servants, officers, officials, and/or employees, from further claims that arise
  17
        out of the allegations raised by Plaintiffs in the complaint or any amended
  18
        complaint in the Lawsuit.
  19
              This Order is binding on all non opt-out class members and their privies and
  20
        prevents them from bringing a subsequent suit alleging the same or similar claims
  21
        for relief as contained in the complaint or in any amended complaint in this lawsuit
  22
        and based upon facts occurring prior to the execution of the Settlement Agreement.
  23
              If for any reason the settlement contemplated by the Settlement Agreement
  24
        does not become effective (whether as a result of further judicial review or
  25
        otherwise), this Final Judgment and Order of dismissal, including but not limited to
  26
        the release of claims previously ordered, shall be rendered null and void and
  27
        vacated nunc pro tunc; the Parties will revert to the positions they occupied prior to
  28
        the execution of the Settlement Agreement; and all proceedings in connection with
  29
                                                  41
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 43 of 44 Page ID
                                 #:15916



    1   the settlement shall be without prejudice to the status quo ante rights of the Parties
    2   to the Lawsuit. In such event, the Parties expressly do not waive, and will not be
    3   construed to have waived, any claims, arguments, objections, and/or defenses.
    4         The Court approves the Settlement Agreement, which was attached to the
    5   Preliminary Approval Order (Dkt. #399) and is part of the settlement record in this
    6   case, and the Court retains jurisdiction to enforce the Settlement Agreement’s
    7   terms, although no party anticipates that there should be any issue regarding
    8   implementation of the Settlement Agreement.
    9         From the date of this Order forward, each Party shall bear its own costs,
  10    including attorneys’ fees.
  11          Finding that there is no just reason for delay, the Court orders that this Order
  12    shall constitute a final judgment pursuant to Rule 54 of the Federal Rules of Civil
  13    Procedure. The Clerk of the Court is directed to enter this order on the docket
  14    forthwith.
  15          IT IS SO ORDERED.
  16
  17
  18
  19    DATED: ______________                  ____________________________________
                                               STEVEN V. WILSON, JUDGE
  20
                                               UNITED STATES DISTRICT COURT
  21
  22
  23
        SUBMITTED BY:
  24
        KAYE, McLANE, BEDNARSKI & LITT
  25
  26    By: __ /s/ Barrett S. Litt
  27              Barrett S. Litt
  28             Attorneys for Plaintiffs

  29
                                                 42
Case 2:10-cv-01649-SVW-JEM Document 449-1 Filed 07/06/20 Page 44 of 44 Page ID
                                 #:15917



    1
    2
    3
    4
    5
    6
    7
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
  29
                                           43
